OPALA, J.,
with whom LAVENDER and HARGRAVE, JJ., join, concurring in result.
¶ 1 This case is neither about the petitioner’s good intentions nor about his bona fides. It is about the legal correctness of his ballot-status loss by a ruling of the State Election Board [Board] which disqualifies his district judge candidacy for failure to comply with the commands of 26 O.S.1991 § 5-107.1 That decision is now tendered for corrective relief in this original proceeding. I concur in letting the Board’s disqualification stand, adding my own analysis for leaving that ruling undisturbed.
I
THE ANATOMY OF THIS CONTROVERSY
¶ 2 Petitioner’s father, whose name is Richard W. Freeman, has been serving in Oklahoma County as a district judge in office No. 7. He sought re-election to that office on the first day of the 1998 filing period (July 6, 1998). The son (petitioner), who bears the name of Richard W. Freeman, Jr., pursued the same office by filing “a few minutes before” the end of the statutory period (July 8, 1998 at 5:00 p.m.). Two days later the father formally withdrew from the race, leav*989ing the son as the only candidate for the office. The protest to petitioner’s candidacy status, which rests on his non-compliance with the provisions of § 5-107, culminated in a State Election Board order that declares his filing ineffective. This proceeding followed.
II
IN THE SCENARIO UNFOLDED BY THIS CASE THE COMMANDS OF § 5-107 ARE INYOCABLE AGAINST THE PETITIONER’S BALLOT STATUS
¶ 3 One whose name is identical or similar to that borne by the incumbent (or by any announced candidate for the office) must declare for the anticipated race earlier than the regular filing period and then undergo a State Election Board inquiry to determine whether the intended candidacy “is designed for the purpose of confusing the voters”. If the Board should make an affirmative finding, the candidate shall be disqualified from seeking the office. These are the provisions of 26 O.S.1991 § 5-107.
¶ 4 Petitioner did not follow the § 5-107 procedure. In the post-filing protest brought to declare his ballot status ineffective he fell short of convincing the Board that his candidacy was “not intended to confuse the voters”. In the scenario unfolded by this case the commands of § 5-107 are clearly invoeable against the petitioner’s status as a candidate. He bears a name “identical or similar” to that of the incumbent (at the time of filing) and to that of another candidate for the same office — his father. Had the father announced — antecedent to the filing period— that he would not seek re-election, or had the father not filed at all, the critical proof of an intended name confusion might have been far less apparent. The father’s subsequent withdrawal from the contest neither affects the analysis required by § 5-107 nor provides a post-factum cure for the son’s failure to obey that section’s command. The statutory cloud, once cast on a candidate’s ballot status, will not be erased by an after-occurring event. The Board’s assessment of an intended confusion, as well as its evaluation of identity (or similarity) between the names, must be measured by the facts in existence at the time designated for the son’s “•preliminary declaration” — that time is statutorily declared to be “between the hours of 8:00 a.m. on Monday and 5:00 p.m. on Friday of the third week prior to the beginning of the regular filing period”. There is no record support for the notion that at the critical time for the Board’s assessment petitioner did not anticipate his father would be a candidate for the same office. The Board’s decision soundly rests on its findings that the son’s filing created a potential “voter confusion”, viewed, as it must be, as of the time the preliminary § 5-107 declaration should have been made. The prescribed statutory penalty for one who has flunked a timely § 5-107 inquest into the factum of a potential voter confusion — the offender’s loss of ballot status — should not be different (or milder) when the Board is called upon to mete out the law’s sanction against one who, like this petitioner, entirely ignored the section’s command by failing to file an early declaration. Irrespective of the procedural or postural State, the loss of ballot status is the prescribed consequence of a candidate’s filing that results in confusion caused by the same or similar names.
III
THE SANCTIONS IMPOSABLE BY § 5-107 ARE NOT AN IMPERMISSIBLE BURDEN ON A PERSON’S CONSTITUTIONAL RIGHT TO SEEK OFFICE
¶ 5 The State’s compelling interest in an electoral process that is free from voter confusion strongly militates against ascribing any constitutional infirmity to the commands of § 5-107. The burden it casts on one’s freedom to seek a public office is both reasonable and rationally related to the state responsibility for conducting elections in a manner free of corruption and confusion.2
IV
SUMMARY
¶ 6 Petitioner’s candidacy was correctly subjected to the test imposable by the provi*990sions of § 5-107 on candidates with a name identical or similar to that of the incumbent. His loss of ballot status did not intrude upon the allowable bounds of constitutional freedom to seek a public office. Burdens on the right to become a candidate are not excessively severe — when measured by the First and Fourteenth Amendments and by the Equal Protection Clause — -if they are essential to serve a compelling state interest. There must be a substantial regulation of elections if they are indeed to be fair and honest and if some sort of order, rather than chaos, is to accompany the democratic processes.3

. The provisions of 26 O.S.1991 § 5-107 are:
No person may become a candidate for any office enumerated in Section 5-102 of this title whose name is identical to the name of the incumbent or of any publicly announced candidate for such office, or similar thereto, where it appears that the identity or similarity of names is used for the purpose of confusing voters.
Any person desiring to become a candidate for one of said offices whose name is identical or similar to the name of the incumbent or of any publicly announced candidate for said office shall observe the following procedure.
The potential candidate shall file a preliminary declaration of candidacy with the Secretary of the State Election Board between the hours of 8 a.m. on Monday and 5 p.m. on Friday of the third week prior to the beginning of the regular filing period. The preliminary declaration of candidacy shall be accompanied by a cashier’s or certified check in the amount of Two Hundred Fifty Dollars ($250.00).
When such a preliminary declaration of candidacy is filed the Secretary of the State Election Board shall immediately set the matter for hearing and shall cause at least five (5) days’ notice to be given by publication in one issue of a newspaper of general circulation in the state so that any person may object to said filing and be heard thereon at said hearing.
At said hearing the candidate may present proof and testimony of his good faith. The burden of proof shall be upon the candidate to show that his candidacy is in good faith and is not intended to confuse the voters.
After a full and complete hearing the State Election Board shall render its decision, and if it finds that he is acting in good faith and not for the purpose of confusing the voters, said candidate shall be permitted to file a declaration of candidacy during the regular filing period, and his deposit shall be returned to him. If the Board finds that said candidate's candidacy is designed for the purpose of confusing the voters, he shall not be permitted to file as a candidate, and the balance of his deposit, after the costs of *989the hearing are deducted, shall be returned to him.


. American Party of Texas v. White, 415 U.S. 767, 783, 94 S.Ct. 1296, 1307, 39 L.Ed.2d 744, n. 14 (1974); Storer v. Brown, 415 U.S. 724, 729, 94 S.Ct. 1274, 1279, 39 L.Ed.2d 714 (1974); Lubin v. Vanish, 415 U.S. 709, 719, 94 S.Ct. 1315, 1321, 39 L.Ed.2d 702; see also, Dennis W. Arrow, The Dimensions of the Newly Emergent Quasi — Fundamental Right to Political Candidacy, 6 Oklahoma City University. L.Rev. 1 (1981).


. Simpson v. Dixon, 1993 OK 71, 853 P.2d 176, 183-184.